        Case 4:15-cr-06040-SMJ            ECF No. 122       filed 11/23/20      PageID.566 Page 1 of 2
 PROB 12C                                                                          Report Date: November 23, 2020
(6/16)
                                                                                             FILED IN THE
                                       United States District Court                      U.S. DISTRICT COURT
                                                                                   EASTERN DISTRICT OF WASHINGTON


                                                       for the
                                                                                   N v 23, 2020
                                                                                        SEAN F. MCAVOY, CLERK
                                          Eastern District of Washington

                   Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Steven Todd Kacy Roberts                  Case Number: 0980 4:15CR06040-SMJ-1
 Address of Offender:                       Kennewick, Washington 99337
 Name of Sentencing Judicial Officer: The Honorable Salvador Mendoza, U.S. District Judge
 Date of Original Sentence: June 24, 2016
 Original Offense:        Felon in Possession of a Firearm, 18 U.S.C. §§ 922(g)(1) and 924(a)(2)
 Original Sentence:       Prison - 51 months;                Type of Supervision: Supervised Release
                          TSR - 36 months
 Asst. U.S. Attorney:     Ian Garriques                      Date Supervision Commenced: June 7, 2019
 Defense Attorney:        Craig Webster                     Date Supervision Expires: June 6, 2022


                                          PETITIONING THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 04/06/2020, and 10/22/2020.

The probation officer believes that the offender has violated the following condition of supervision:


Violation Number        Nature of Noncompliance

            7           Standard Condition # 1: The defendant shall not commit another federal, state or local
                        crime.

                        Supporting Evidence: The offender is considered to be in violation of his period of
                        supervised release by committing the offense of two counts of violation of a no contact court
                        order on or prior to June 18, 2020, under Benton County District Court case number
                        K20Y00164.

                        On June 12, 2019, the offender signed his judgement in a criminal case stating he understood
                        he could not commit any criminal acts.

                        According to an incident/investigation report provided by the Kennewick Police Department,
                        on August 11, 2020, officers were dispatched to a potential order violation. It was
                        determined the offender had an active no contact order with an alleged victim in a pending
                        assault case. The alleged victim was the reporting party. The alleged victim advised officers
                        she had been in contact with the offender via telephone calls and text messages. Officers
                        requested copies of the text messages and they were received at a later date.
Case 4:15-cr-06040-SMJ   ECF No. 122   filed 11/23/20   PageID.567 Page 2 of 2
